Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF PENNSYLVANIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Marine Technology Solutions, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  333 South Market Street, Suite B                                PO Box 422
                                  Selinsgrove, PA 17870                                           Liverpool, PA 17045
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Snyder                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.martecsol.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case
Official Form 201        1:21-bk-00555-HWV       Docfor
                                     Voluntary Petition 1 Non-Individuals
                                                            Filed 03/19/21           Entered 03/19/21 15:36:40
                                                                          Filing for Bankruptcy                                            Desc      page 1
                                                Main Document              Page 1 of 47
Debtor    Marine Technology Solutions, LLC                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2389

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




              Case
Official Form 201      1:21-bk-00555-HWV       Docfor
                                   Voluntary Petition 1 Non-Individuals
                                                          Filed 03/19/21           Entered 03/19/21 15:36:40
                                                                        Filing for Bankruptcy                                                  Desc       page 2
                                              Main Document              Page 2 of 47
Debtor    Marine Technology Solutions, LLC                                                                Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.

                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion


              Case
Official Form 201       1:21-bk-00555-HWV       Docfor
                                    Voluntary Petition 1 Non-Individuals
                                                           Filed 03/19/21           Entered 03/19/21 15:36:40
                                                                         Filing for Bankruptcy                                                         Desc         page 3
                                               Main Document              Page 3 of 47
Debtor   Marine Technology Solutions, LLC                                     Case number (if known)
         Name

                               $50,001 - $100,000                 $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                               $100,001 - $500,000                $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                               $500,001 - $1 million              $100,000,001 - $500 million          More than $50 billion




              Case
Official Form 201    1:21-bk-00555-HWV       Docfor
                                 Voluntary Petition 1 Non-Individuals
                                                        Filed 03/19/21           Entered 03/19/21 15:36:40
                                                                      Filing for Bankruptcy                          Desc       page 4
                                            Main Document              Page 4 of 47
Debtor    Marine Technology Solutions, LLC                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 19, 2021
                                                  MM / DD / YYYY


                             X   /s/ Clarence LaMora                                                      Clarence LaMora
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Brian L. Kerstetter, Esquire                                          Date March 19, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Brian L. Kerstetter, Esquire
                                 Printed name

                                 Kerstetter Law Office
                                 Firm name

                                 3948 Westbranch Highway
                                 Lewisburg, PA 17837
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (570) 524-6020                Email address      brian@kerstetterlaw.com

                                 83934 PA
                                 Bar number and State




              Case
Official Form 201     1:21-bk-00555-HWV       Docfor
                                  Voluntary Petition 1 Non-Individuals
                                                         Filed 03/19/21           Entered 03/19/21 15:36:40
                                                                       Filing for Bankruptcy                                                  Desc         page 5
                                             Main Document              Page 5 of 47
 Fill in this information to identify the case:

 Debtor name         Marine Technology Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 19, 2021                          X /s/ Clarence LaMora
                                                                       Signature of individual signing on behalf of debtor

                                                                       Clarence LaMora
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                             Desc
                                                               Main Document   Page 6 of 47
 Fill in this information to identify the case:

 Debtor name            Marine Technology Solutions, LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $            15,600.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           332,516.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           348,116.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            18,864.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $        1,938,167.53

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           540,461.42


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,497,492.95




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                                           Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                                                     Desc
                                                                             Main Document   Page 7 of 47
 Fill in this information to identify the case:

 Debtor name         Marine Technology Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

         No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                     Current value of
                                                                                                                         debtor's interest

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
                    Paid full year rent on property located at 30751 Route 3, Felts Mills, NY 13601. Lease
                    agreement term is 6/18/2020 thru 6/17/2021. Payment of $15,600.00 paid to All Js
           8.1.     Enterprises, LLC on 6/19/2020. Monthly rent of $1,200.00.                                                          $4,800.00




 9.        Total of Part 2.                                                                                                        $4,800.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                     Desc
                                                               Main Document   Page 8 of 47
 Debtor         Marine Technology Solutions, LLC                                              Case number (If known)
                Name



 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           (7) L-Shape Desks with Hutches $1,400.00
           (1) 96x44 R/T Table $337.00
           (1) CHY 71" Top for (2) PL112 (to make lateral
           credenza) $88.00
           (2) 2 DWR Cabinet $392.00
           (8) Used 5X5 Cubicles (65" Tall) $3,664.00
           (6) Leather Low Back Task Chairs $300.00
           (1) Mahogany 6' Book Shelf $50.00
           (1) 23.5' Cubicle Wall (75" Tall) $742.00
           (12) High Back Task Chairs $900.00
           (10) 4 Drawer Vertical Files $750.00
           (2) Red Side Chairs $40.00
           (1) 9' Cubicle Wall (75" Tall) $370.00
           (3) 42" Round Table $225.00
           (4) Blue Lunch Room Chairs $40.00
           (1) 66X30 Desk Shell $200.00
           (1) Used Cubicle Parts $700.00
           (4) Stack Chairs $40.00
           (1) 48" Round Honey Table $75.00
           (2) Used Mesh Back Task Chairs $100.00
           (6) Task Chairs $120.00
           (1) Refrigerator $25.00
           (3) L-Shape Desks $1,200.00
           (1) Bookshelf to match L-Shape Desks $50.00
           (1) 6' Credenza $100.00
           (1) 36' Round Table $75.00
           (1) 48" Round Table $75.00
           (4) Side Chairs $60.00
           (1) Sofa $200.00
           (1) Round Coffee Table $20.00
           (15) 80" Tall Steelcase Panels and Hardware
           $2,250.00                                                                        $0.00                                      $14,588.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                      Desc
                                                               Main Document   Page 9 of 47
 Debtor         Marine Technology Solutions, LLC                                              Case number (If known)
                Name

           communication systems equipment and software
           (15) Desktop Computers with
           Monitors/Keyboards/Mice $7,500.00
           (1) Canon ImageRunner Coper/Printer/Scanner
           $6,915.00                                                                        $0.00                                      $14,415.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $29,003.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     555D Ford Backhoe with Loader                                          $0.00                                      $18,250.00


           47.2.     2020 Carrycraft Trailer - VIN:
                     4YMBU142XLG039735 $2,627.00
                     2020 Cam Superline Trailer - VIN:
                     5JVVCF1820LP505792 $5,750.00
                     2020 Premier Trailer - VIN:
                     5B5PS1620LH009845 $3,299.00
                     2020 Cam Superline Trailer - VIN:
                     5JVVCF2025LP506731 $5,770.00
                     2021 Anvil6X12 Enclosed Trailer - VIN:
                     7FYBE1219MD016609 $3,150.00
                     Roadway Equipment Trailer w/tank
                     $2,800.00
                     Roadway Equipment Trailer w/tank
                     $2,800.00
                     2016 Mentzer Trailer - VIN:
                     4M9BF1116GN001375 $1,265.00
                     2019 Diamond Cargo Trailer - VIN:
                     53NBE0610K1070030                                                      $0.00                                      $27,461.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                      Desc
                                                              Main Document    Page 10 of 47
 Debtor         Marine Technology Solutions, LLC                                             Case number (If known)
                Name

           48.1.     1993 Renken Boat & Trailer (Hull ID
                     RBMRAOOSJ293) VIN:
                     4T518BB0PA001517                                                       $0.00                           $5,007.00



 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Reman Okada OKB312B Hydraulic Breaker
           5236R $15,000.00
           Wacker G25 Generator - 20056154 $6,560.00
           Atlascopco XATS375JD6 Compressor -
           H0P071898 $12,400.00
           Multiquip DCA25USI2C Generator - 8104985
           $9,500.00
           Honda EB6500 Generator - EBLC-1032235
           $2,425.00
           Honda EB6500 Generator - EBLC-1032240
           $2,425.00
           Honda EB6500 Generator - EBLC-1032244
           $2,450.00
           Brush Bandit 250xp Chipper - 21688
           $15,000.00
           Honda EM5000 Generator - EBMC-1028391
           $2,249.00
           Kubota AP-sL74sLLC Bkt/Cheek - 1026585K
           $1,590.00
           Landpride Pallet Forks - 1019494K $895.00
           Honda EM5000 Generator EBMC-1028387
           $2,249.00
           Honda EM5000 Generator EBMC-1028361
           $2,249.00
           Stihl Ts5001-14 Cutquik Saw - 184118666
           $1,210.00
           Stihl Ts5001-14 Cutquik Saw - 184539405
           $1,210.00
           Stihl Ts800-16 Cutquik Saw - 184723736
           $1,350.00
           Honda EM5000 Generator - EBMC-1028391
           $2,249.00
           Kubota SVL75 Track Loader - 11869
           $36,900.00
           Case 850-E Dozer w/winch -JAR0003330
           $26,000.00
           Kobelco 8' Buckets for Skid Steers $3,800.00
           John Deere 440C skidder $9,500.00
           Slenderline 1925 Generator $7,800.00
           Welco Benz 5535 Compressor $8,600.00
           Honda 2500 Generators $12,400.00
           Grimes 2" Water Pumps $9,300.00
           Gramco 3' Double Diaphram Pumps
           $11,664.00
           Ford 555 Backhoe w/Extendahoe - C028277
           $18,250.00
           Negative Air Machines (22) $22,770.0                                             $0.00                        $247,995.00




 51.       Total of Part 8.                                                                                           $298,713.00
           Add lines 47 through 50. Copy the total to line 87.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40          Desc
                                                              Main Document    Page 11 of 47
 Debtor         Marine Technology Solutions, LLC                                              Case number (If known)
                Name



 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Lease for property
                     located at 30751
                     Route 3, Felts Mills,
                     NY 13601. Lease
                     agreement term is
                     6/18/2020 thru
                     6/17/2021. Payment
                     of $15,600.00 paid to
                     All Js Enterprises,
                     LLC on 6/19/2020.
                     Monthly rent of
                     $1,200.00.                                                             $0.00                                         $15,600.00




 56.        Total of Part 9.                                                                                                            $15,600.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                          Desc
                                                              Main Document    Page 12 of 47
 Debtor         Marine Technology Solutions, LLC                                             Case number (If known)
                Name

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.martecsol.com                                                          Unknown                                          Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                     Desc
                                                              Main Document    Page 13 of 47
 Debtor          Marine Technology Solutions, LLC                                                                    Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $4,800.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $29,003.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $298,713.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                          $15,600.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $332,516.00           + 91b.               $15,600.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $348,116.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                                  Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                                Desc
                                                                   Main Document    Page 14 of 47
Case 1:21-bk-00555-HWV    Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40   Desc
                         Main Document    Page 15 of 47
Case 1:21-bk-00555-HWV    Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40   Desc
                         Main Document    Page 16 of 47
 Fill in this information to identify the case:

 Debtor name          Marine Technology Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Navitas Credit Corp.                          Describe debtor's property that is subject to a lien                   $18,864.00                $18,250.00
        Creditor's Name                               555D Ford Backhoe with Loader
        PO Box 935204
        Atlanta, GA 31193
        Creditor's mailing address                    Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        10/15/2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4828
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.            $18,864.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                          Desc
                                                              Main Document    Page 17 of 47
 Fill in this information to identify the case:

 Debtor name         Marine Technology Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $36,816.42          $0.00
           US Dept of the Treasury - Coast                           Check all that apply.
           PO Box 979128                                                Contingent
           Saint Louis, MO 63197-9000                                   Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Payroll Taxes

           Last 4 digits of account number 7416                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $5,139.85         $0.00
           US Dept of the Treasury - IRS                             Check all that apply.
           228 Walnut Street                                            Contingent
           Harrisburg, PA 17108                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           12/31/2019                                                Payroll Taxes

           Last 4 digits of account number 7416                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   26031                               Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                            Desc
                                                              Main Document    Page 18 of 47
 Debtor       Marine Technology Solutions, LLC                                                                Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $741,762.69    $0.00
          US Dept of the Treasury - IRS                              Check all that apply.
          228 Walnut Street                                             Contingent
          Harrisburg, PA 17108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          9/30/2019                                                  Payroll Taxes

          Last 4 digits of account number 7416                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $254,004.42    $0.00
          US Dept of the Treasury - IRS                              Check all that apply.
          228 Walnut Street                                             Contingent
          Harrisburg, PA 17108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12/31/2019                                                 Payroll Taxes

          Last 4 digits of account number 7416                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $1,255.22    $0.00
          US Dept of the Treasury - IRS                              Check all that apply.
          228 Walnut Street                                             Contingent
          Harrisburg, PA 17108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          6/30/2018                                                  Payroll Taxes

          Last 4 digits of account number 7416                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $197,446.83    $0.00
          US Dept of the Treasury - IRS                              Check all that apply.
          228 Walnut Street                                             Contingent
          Harrisburg, PA 17108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          3/31/2019                                                  Payroll Taxes

          Last 4 digits of account number 7416                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                        Desc
                                                              Main Document    Page 19 of 47
 Debtor       Marine Technology Solutions, LLC                                                                Case number (if known)
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $701,742.10    $0.00
           US Dept of the Treasury - IRS                             Check all that apply.
           228 Walnut Street                                            Contingent
           Harrisburg, PA 17108                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           6/30/2019                                                 Payroll Taxes

           Last 4 digits of account number 7416                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $3,655.00
           Abram Hoffman                                                               Contingent
           33 Wescott Lane                                                             Unliquidated
           Mifflintown, PA 17059                                                       Disputed
           Date(s) debt was incurred 9/25/2020
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $3,122.72
           Airgas USA, LLC                                                             Contingent
           PO Box 734445                                                               Unliquidated
           Chicago, IL 60673-4445                                                      Disputed
           Date(s) debt was incurred 9/30/2020
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number 5869
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $307.19
           Alpha Graphics                                                              Contingent
           4609 Gettysburg Road                                                        Unliquidated
           Mechanicsburg, PA 17055                                                     Disputed
           Date(s) debt was incurred 1/31/2021
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $4,213.28
           Alta Equipment Company                                                      Contingent
           29547 Network Place                                                         Unliquidated
           Chicago, IL 60673-1295                                                      Disputed
           Date(s) debt was incurred 12/31/2020
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number 2962
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $172.66
           Applied Industrial Technologies                                             Contingent
           22510 Network Place                                                         Unliquidated
           Chicago, IL 60673-1225                                                      Disputed
           Date(s) debt was incurred 9/1/2020
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number 8420
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                                   Desc
                                                              Main Document    Page 20 of 47
 Debtor       Marine Technology Solutions, LLC                                                        Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $115.00
          Bob Bowers, Inc.                                                      Contingent
          51 John Street                                                        Unliquidated
          Westminster, MD 21157                                                 Disputed
          Date(s) debt was incurred 7/23/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,600.00
          Central PA Properties, LLC                                            Contingent
          PO Box 55                                                             Unliquidated
          Selinsgrove, PA 17870                                                 Disputed
          Date(s) debt was incurred 6/1/2020
                                                                             Basis for the claim:    Unpaid Rent
          Last 4 digits of account number reet
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,078.14
          Comcast Business                                                      Contingent
          PO Box 70219                                                          Unliquidated
          Philadelphia, PA 19176-0219                                           Disputed
          Date(s) debt was incurred 12/5/2020
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number 3711
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,320.80
          Cristiano Welding Supply                                              Contingent
          4961 Birney Avenue                                                    Unliquidated
          Moosic, PA 18507                                                      Disputed
          Date(s) debt was incurred 11/30/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 3580
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32.80
          E-Z Pass Massachusetts                                                Contingent
          EXDriveMA Pmt Processing Center                                       Unliquidated
          PO Box 847840                                                         Disputed
          Boston, MA 02284-7840
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 1/11/2021
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51.75
          E-Z Pass New York                                                     Contingent
          Violations Processing Center                                          Unliquidated
          PO Box 15186                                                          Disputed
          Albany, NY 12212-5186
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 1/6/2021
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.50
          E-Z Pass Virginia                                                     Contingent
          Violations Processing Center                                          Unliquidated
          PO Box 1234                                                           Disputed
          Clifton Forge, VA 24422-0724
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 1/11/2021
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                      Desc
                                                              Main Document    Page 21 of 47
 Debtor       Marine Technology Solutions, LLC                                                        Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,100.00
          Everything Xterior, Inc.                                              Contingent
          630 Chrome Road                                                       Unliquidated
          Oxford, PA 19363                                                      Disputed
          Date(s) debt was incurred 3/22/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.73
          Fraser Advanced Info Systems                                          Contingent
          320 Penn Avenue                                                       Unliquidated
          Reading, PA 19611                                                     Disputed
          Date(s) debt was incurred 8/13/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number MT46
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $66.82
          Hometown Disposal                                                     Contingent
          PO Box 5249                                                           Unliquidated
          New York, NY 10008-5249                                               Disputed
          Date(s) debt was incurred 12/21/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 7954
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.47
          Hughes Trash Removal, Inc.                                            Contingent
          4501 Dave Hill Road                                                   Unliquidated
          Hampstead, MD 21074-0283                                              Disputed
          Date(s) debt was incurred 11/1/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 1883
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $385.00
          Jerre Martin Repair                                                   Contingent
          391 North Farmersville Road                                           Unliquidated
          Ephrata, PA 17522                                                     Disputed
          Date(s) debt was incurred 1/30/2021
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.00
          Jesse F. Garver Logging & Trucking                                    Contingent
          3376 Schuman Road                                                     Unliquidated
          Glen Rock, PA 17327                                                   Disputed
          Date(s) debt was incurred 7/13/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,029.66
          Kint Fire Protection                                                  Contingent
          1300 Crooked Hill Road                                                Unliquidated
          Harrisburg, PA 17110-9701                                             Disputed
          Date(s) debt was incurred 9/24/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 4154
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                      Desc
                                                              Main Document    Page 22 of 47
 Debtor       Marine Technology Solutions, LLC                                                        Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,715.60
          Lakeshore Recycling Systems                                           Contingent
          PO Box 554884                                                         Unliquidated
          Detroit, MI 48255-4884                                                Disputed
          Date(s) debt was incurred 12/4/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 1242
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $975.00
          Lucinda Potter                                                        Contingent
          10 Walnut Street                                                      Unliquidated
          PO Box 908                                                            Disputed
          Waynesboro, PA 17268-0908
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2/10/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.00
          MedExpress Pennsylvania                                               Contingent
          PO Box 7964                                                           Unliquidated
          Belfast, ME 04915-7900                                                Disputed
          Date(s) debt was incurred 8/29/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 3908
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.90
          NJ EZ Pass                                                            Contingent
          PO Box 4971                                                           Unliquidated
          Trenton, NJ 08650                                                     Disputed
          Date(s) debt was incurred      12/25/2020                          Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $95.99
          NY Dept of Taxaation & Finance                                        Contingent
          PO Box 4127                                                           Unliquidated
          Binghamton, NY 13902-4127                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Taxes
          Last 4 digits of account number       5647
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,988.00
          Occupational Safety & Health Admin                                    Contingent
          8505 West 183rd Street, Suite C                                       Unliquidated
          Tinley Park, IL 60487                                                 Disputed
          Date(s) debt was incurred 4/13/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 3316
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,421.90
          Overnight Office                                                      Contingent
          800 Paxton Street                                                     Unliquidated
          Harrisburg, PA 17104                                                  Disputed
          Date(s) debt was incurred 7/31/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                      Desc
                                                              Main Document    Page 23 of 47
 Debtor       Marine Technology Solutions, LLC                                                        Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $80,954.00
          PA Dept of Labor & Industry                                           Contingent
          State Workers Insurance Fund                                          Unliquidated
          PO Box 5100                                                           Disputed
          Scranton, PA 18505-5100
                                                                             Basis for the claim:    Taxes
          Date(s) debt was incurred 2/2/2021
          Last 4 digits of account number 4709                               Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,330.90
          PeneTeleData                                                          Contingent
          PO Box 401                                                            Unliquidated
          Palmerton, PA 18071-0401                                              Disputed
          Date(s) debt was incurred 1/10/2021
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number 4334
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $146,673.50
          Penn Forestry                                                         Contingent
          106 Fourth Street                                                     Unliquidated
          PO Box 343                                                            Disputed
          Biglerville, PA 17307-0343
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 9/18/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,533.60
          PNC Bank                                                              Contingent
          500 First Avenue                                                      Unliquidated
          Pittsburgh, PA 15219                                                  Disputed
          Date(s) debt was incurred  March 2017                              Basis for the claim:    Credit Card
          Last 4 digits of account number 0125
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $256.23
          PP&L                                                                  Contingent
          2 North 9th Street                                                    Unliquidated
          CPC-GENN1                                                             Disputed
          Allentown, PA 18101-1175
                                                                             Basis for the claim:    Utility Bill
          Date(s) debt was incurred 12/7/2020
          Last 4 digits of account number 8011                               Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.24
          Praxair                                                               Contingent
          PO Box 382000                                                         Unliquidated
          Pittsburgh, PA 15250-8000                                             Disputed
          Date(s) debt was incurred 10/31/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 2155
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.71
          Ready Refresh                                                         Contingent
          PO Box 856680                                                         Unliquidated
          Louisville, KY 40285-6680                                             Disputed
          Date(s) debt was incurred 12/8/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 8324
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                      Desc
                                                              Main Document    Page 24 of 47
 Debtor       Marine Technology Solutions, LLC                                                        Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.07
          Roberts Oxygen                                                        Contingent
          PO Box 5507                                                           Unliquidated
          Derwood, MD 20855                                                     Disputed
          Date(s) debt was incurred  1/31/2021                               Basis for the claim:    Trade Debt
          Last 4 digits of account number 9047
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $565.96
          Rutland Town                                                          Contingent
          28411 NYS Route 126                                                   Unliquidated
          Black River, NY 13612                                                 Disputed
          Date(s) debt was incurred 9/6/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 110
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $250.00
          Selective Insurance                                                   Contingent
          Deductible Recovery Group                                             Unliquidated
          PO Box 6068-17                                                        Disputed
          Hermitage, PA 16148
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 12/22/2020
          Last 4 digits of account number 4146                               Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,126.00
          Selective Insurance Co of America                                     Contingent
          PO Box 371468                                                         Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred 1/28/2021
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 6749
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,000.00
          Selinsgrove EZ Storage, LLC                                           Contingent
          PO Box 55                                                             Unliquidated
          Selinsgrove, PA 17870                                                 Disputed
          Date(s) debt was incurred 6/1/2020
                                                                             Basis for the claim:    Unpaid Rent
          Last 4 digits of account number rail
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,915.90
          Service Sanitation, Inc.                                              Contingent
          135 Blaine Street                                                     Unliquidated
          Gary, IN 46406                                                        Disputed
          Date(s) debt was incurred 10/15/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 4828
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.59
          Spectrum Business                                                     Contingent
          Time Warner Cable                                                     Unliquidated
          PO Box 4617                                                           Disputed
          Carol Stream, IL 60197-4617
                                                                             Basis for the claim:    Utility Bill
          Date(s) debt was incurred 10/30/2020
          Last 4 digits of account number 6001                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                      Desc
                                                              Main Document    Page 25 of 47
 Debtor       Marine Technology Solutions, LLC                                                        Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $66.00
          The Port Authority of NY & NJ                                         Contingent
          Violations Processing Center                                          Unliquidated
          PO Box 15186                                                          Disputed
          Albany, NY 12212-5186
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 12/22/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,200.00
          Theordore W. Tharan                                                   Contingent
          5875 Route 338                                                        Unliquidated
          Knox, PA 16232                                                        Disputed
          Date(s) debt was incurred 9/1/2020
                                                                             Basis for the claim:    Unpaid Rent
          Last 4 digits of account number Road
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.00
          Tom Danley's Disposal, LLC                                            Contingent
          459 Black Mill Road                                                   Unliquidated
          Sunbury, PA 17801                                                     Disputed
          Date(s) debt was incurred 12/25/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 293A
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $110.26
          UGI Utilities                                                         Contingent
          PO Box 15503                                                          Unliquidated
          Wilmington, DE 19886-5503                                             Disputed
          Date(s) debt was incurred 12/30/2020
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number 4650
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.94
          UGI Utilities                                                         Contingent
          PO Box 15503                                                          Unliquidated
          Wilmington, DE 19886-5503                                             Disputed
          Date(s) debt was incurred 2/1/2021
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number 0580
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187.46
          UGI Utilities                                                         Contingent
          PO Box 15503                                                          Unliquidated
          Wilmington, DE 19886-5503                                             Disputed
          Date(s) debt was incurred 1/1/2021
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number 5646
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202.67
          UGI Utilities                                                         Contingent
          PO Box 15503                                                          Unliquidated
          Wilmington, DE 19886-5503                                             Disputed
          Date(s) debt was incurred 1/1/2021
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number 5572
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                      Desc
                                                              Main Document    Page 26 of 47
 Debtor       Marine Technology Solutions, LLC                                                        Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $84,755.67
          United Rentals                                                        Contingent
          PO Box 100711                                                         Unliquidated
          Atlanta, GA 30384-0711                                                Disputed
          Date(s) debt was incurred 9/30/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 6699
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,676.74
          Verizon                                                               Contingent
          PO Box 16801                                                          Unliquidated
          Newark, NJ 07101-6801                                                 Disputed
          Date(s) debt was incurred 11/28/2020
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number 100Y
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,250.00
          Watts Center, LLC                                                     Contingent
          3150 Baltimore Blvd                                                   Unliquidated
          Finksburg, MD 21048                                                   Disputed
          Date(s) debt was incurred  7/1/2020                                Basis for the claim:    Unpaid Rent
          Last 4 digits of account number Blvd
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.80
          William Services                                                      Contingent
          12988 North Groghan Road                                              Unliquidated
          Natural Bridge, NY 13665                                              Disputed
          Date(s) debt was incurred 10/1/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 9366
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,677.81
          Williams Scotsman                                                     Contingent
          PO Box 91975                                                          Unliquidated
          Chicago, IL 60693-1975                                                Disputed
          Date(s) debt was incurred 2/18/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 7641
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $95.02
          Windstream Services, LLC                                              Contingent
          PO Box 9001908                                                        Unliquidated
          Louisville, KY 40290-1908                                             Disputed
          Date(s) debt was incurred 12/14/2020
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number 4517
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,036.44
          WVU Hospitals                                                         Contingent
          PO Box 1127                                                           Unliquidated
          Morgantown, WV 26507-1127                                             Disputed
          Date(s) debt was incurred 8/31/2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 6501
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                      Desc
                                                              Main Document    Page 27 of 47
 Debtor       Marine Technology Solutions, LLC                                                        Case number (if known)
              Name

 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $391.00
           WVU Medical Corp, dba UHA                                            Contingent
           PO Box 780                                                           Unliquidated
           Morgantown, WV 26507-0780                                            Disputed
           Date(s) debt was incurred 8/31/2020
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number 9780
                                                                             Is the claim subject to offset?         No     Yes

 3.56      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $140.00
           WVU Medical Corp, dba UHA                                            Contingent
           PO Box 780                                                           Unliquidated
           Morgantown, WV 26507-0780                                            Disputed
           Date(s) debt was incurred 9/11/2020
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number 1260
                                                                             Is the claim subject to offset?         No     Yes

 3.57      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $46.00
           WVU Medical Corp, dba UHA                                            Contingent
           PO Box 780                                                           Unliquidated
           Morgantown, WV 26507-0780                                            Disputed
           Date(s) debt was incurred 8/31/2020
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number 5440
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Coast Professional, Inc.
           PO Box 246                                                                                 Line     2.1                                    2228
           Geneseo, NY 14454
                                                                                                             Not listed. Explain

 4.2       Performant Recovery, Inc.
           PO Box 9056                                                                                Line     3.24                                   5645
           Pleasanton, CA 94566-9056
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                   1,938,167.53
 5b. Total claims from Part 2                                                                            5b.    +     $                     540,461.42

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      2,478,628.95




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 11 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                               Desc
                                                              Main Document    Page 28 of 47
 Fill in this information to identify the case:

 Debtor name         Marine Technology Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease on property
             lease is for and the nature of               located at 30751 Route
             the debtor's interest                        3, Felts Mills, NY 13601.
                                                          Lease agreement term
                                                          is 6/18/2020 thru
                                                          6/17/2021. Payment of
                                                          $15,600.00 paid to All
                                                          J's Enterprises, LLC on
                                                          6/19/2020. Monthly rent
                                                          of $1,200.00.
                  State the term remaining                Expires 6/17/21
                                                                                      All Js Enterprises, LLC
             List the contract number of any                                          23445 Clark Drive
                   government contract                                                Dexter, NY 13634


 2.2.        State what the contract or                   Contractor - Expires
             lease is for and the nature of               9/24/2023
             the debtor's interest

                  State the term remaining                9/24/2023
                                                                                      Department of the Interior/NPS
             List the contract number of any                                          1100 Ohio Drive
                   government contract       140P5320C0039                            Washington, DC 20242


 2.3.        State what the contract or                   Contractor - Expires
             lease is for and the nature of               5/31/2021
             the debtor's interest

                  State the term remaining                5/31/2021
                                                                                      Department of the Interior/NPS
             List the contract number of any                                          1100 Ohio Drive
                   government contract       140P3020P0091                            Washington, DC 20242


 2.4.        State what the contract or                   Contractor - Expires
             lease is for and the nature of               5/22/2021
             the debtor's interest
                                                                                      Department of the Interior/NPS
                  State the term remaining                5/22/2021                   1100 Ohio Drive
                                                                                      Washington, DC 20242

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                               Desc
                                                              Main Document    Page 29 of 47
 Debtor 1 Marine Technology Solutions, LLC                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

             List the contract number of any
                   government contract       140P3020P0098


 2.5.        State what the contract or                   Contractor - Expires
             lease is for and the nature of               5/20/2021
             the debtor's interest

                  State the term remaining                5/20/2021
                                                                                     Department of the Interior/NPS
             List the contract number of any                                         1100 Ohio Drive
                   government contract       140P3020P0093                           Washington, DC 20242


 2.6.        State what the contract or                   Contractor - Expires
             lease is for and the nature of               6/15/2021
             the debtor's interest

                  State the term remaining                6/15/2021
                                                                                     Department of the Interior/NPS
             List the contract number of any                                         1100 Ohio Drive
                   government contract       140P4220P0061                           Washington, DC 20242


 2.7.        State what the contract or                   Contractor - Expires
             lease is for and the nature of               6/30/2021
             the debtor's interest

                  State the term remaining                6/30/2021
                                                                                     Department of the Interior/NPS
             List the contract number of any                                         1100 Ohio Drive
                   government contract       140P3020C0035                           Washington, DC 20242


 2.8.        State what the contract or                   Contractor - Expires
             lease is for and the nature of               4/15/2021
             the debtor's interest

                  State the term remaining                4/15/2021
                                                                                     DOI Fish & Wildlife
             List the contract number of any                                         1875 Century Blvd
                   government contract       140F0420P0255                           Atlanta, GA 30345


 2.9.        State what the contract or                   Contractor - Expires
             lease is for and the nature of               7/14/2025
             the debtor's interest

                  State the term remaining                7/14/2025
                                                                                     Nat'l Oceanic & Atmospheric Admin
             List the contract number of any                                         200 Granby Street
                   government contract       1305M220PNWWG0361                       Norfolk, VA 23510




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                     Desc
                                                              Main Document    Page 30 of 47
 Debtor 1 Marine Technology Solutions, LLC                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.10.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               6/24/2025
             the debtor's interest

                  State the term remaining                6/24/2025
                                                                                     US Army Contracting Command
             List the contract number of any                                         5418 South Scott Plaza
                   government contract       W15QKN-20-P-5251                        Fort Dix, NJ 08640


 2.11.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               7/19/2025
             the debtor's interest

                  State the term remaining                7/19/2025
                                                                                     US Army Contracting Command
             List the contract number of any                                         5418 South Scott Plaza
                   government contract       W15QKN-20-P-5150                        Fort Dix, NJ 08640


 2.12.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               7/27/2025
             the debtor's interest

                  State the term remaining                7/27/2025
                                                                                     US Army Contracting Command
             List the contract number of any                                         5418 South Scott Plaza
                   government contract       W15QKN-20-P-5189                        Fort Dix, NJ 08640


 2.13.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               6/15/2025
             the debtor's interest

                  State the term remaining                6/15/2025
                                                                                     US Army Contracting Command
             List the contract number of any                                         5418 South Scott Plaza
                   government contract       W15QKN-20-P-5121                        Fort Dix, NJ 08640


 2.14.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               8/4/2025
             the debtor's interest

                  State the term remaining                8/4/2025
                                                                                     US Army Contracting Command
             List the contract number of any                                         5418 South Scott Plaza
                   government contract       W15QKN-20-P-5196                        Fort Dix, NJ 08640


 2.15.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               6/22/2025
             the debtor's interest

                  State the term remaining                6/22/2025                  US Army Contracting Command
                                                                                     5418 South Scott Plaza
             List the contract number of any W15QKN-20-P-5124                        Fort Dix, NJ 08640
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                     Desc
                                                              Main Document    Page 31 of 47
 Debtor 1 Marine Technology Solutions, LLC                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.16.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               6/18/2025
             the debtor's interest

                  State the term remaining                6/18/2025
                                                                                     US Army Contracting Command
             List the contract number of any                                         5418 South Scott Plaza
                   government contract       W15QKN-20-P-5130                        Fort Dix, NJ 08640


 2.17.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               6/27/2025
             the debtor's interest

                  State the term remaining                6/27/2025
                                                                                     US Army Contracting Command
             List the contract number of any                                         5418 South Scott Plaza
                   government contract       W15QKN-20-P-5173                        Fort Dix, NJ 08640


 2.18.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               5/17/2025
             the debtor's interest

                  State the term remaining                5/17/2025
                                                                                     US Army Contracting Command
             List the contract number of any                                         5418 South Scott Plaza
                   government contract       W15QKN-20-P-5091                        Fort Dix, NJ 08640


 2.19.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               8/9/2021
             the debtor's interest

                  State the term remaining                8/9/2021
                                                                                     US Army Contracting Command
             List the contract number of any                                         5418 South Scott Plaza
                   government contract       W15QKN-20-P-5203                        Fort Dix, NJ 08640


 2.20.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               8/25/2025
             the debtor's interest

                  State the term remaining                8/25/2025
                                                                                     US Army Contracting Command
             List the contract number of any                                         5418 South Scott Plaza
                   government contract       W15QKN-20-D-5068                        Fort Dix, NJ 08640


 2.21.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               8/20/2025                  US Army Contracting Command
             the debtor's interest                                                   5418 South Scott Plaza
                                                                                     Fort Dix, NJ 08640
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                     Desc
                                                              Main Document    Page 32 of 47
 Debtor 1 Marine Technology Solutions, LLC                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                8/20/2025

             List the contract number of any
                   government contract       W15QKN-20-D-5070


 2.22.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               2/29/2024
             the debtor's interest

                  State the term remaining                2/29/2024
                                                                                     US Army Corps of Engineers
             List the contract number of any                                         1000 Liberty Avenue
                   government contract       W911WN-20-D-3009                        Pittsburgh, PA 15222


 2.23.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               11/30/2024
             the debtor's interest

                  State the term remaining                11/30/2024
                                                                                     US Army Corps of Engineers
             List the contract number of any                                         1000 Liberty Avenue
                   government contract       W911WN-20-D-3000                        Pittsburgh, PA 15222


 2.24.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               8/3/2025
             the debtor's interest

                  State the term remaining                8/3/2025
                                                                                     USDA Forest Service
             List the contract number of any                                         811 Constitution Avenue
                   government contract       12026120F0123                           Bedford, IN 47421


 2.25.       State what the contract or                   Contractor - Expires
             lease is for and the nature of               9/19/2020
             the debtor's interest

                  State the term remaining                9/19/2020
                                                                                     USDA Forest Service
             List the contract number of any                                         811 Constitution Avenue
                   government contract       12343419P0041                           Bedford, IN 47421




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 5 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                     Desc
                                                              Main Document    Page 33 of 47
 Fill in this information to identify the case:

 Debtor name         Marine Technology Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                             Desc
                                                              Main Document    Page 34 of 47
 Fill in this information to identify the case:

 Debtor name         Marine Technology Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                               $111,906.68
       From 1/01/2020 to 12/31/2020
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       For prior year:
       From 1/01/2020 to 12/31/2020                                                            Sale of cars and equipment                             $160,148.46


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                       Desc
                                                              Main Document    Page 35 of 47
 Debtor       Marine Technology Solutions, LLC                                                            Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken
       US Dept of the Treasury - IRS                             Levy on bank accounts                                         1/20/2021                    $26,566.88
       228 Walnut Street                                         Last 4 digits of account number:
       PO Box 866
       Harrisburg, PA 17108


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    US Dept of the Treasury v.                        Civil Judgment             Snyder County Court of                         Pending
               Marine Technology Solutions,                                                 Common Pleas                                   On appeal
               an LLC, Mts                                                                  Snyder County Courthouse
                                                                                                                                           Concluded
               JD-0126-2020                                                                 9 West Market Street
                                                                                            Middleburg, PA 17842

       7.2.    KCK v. Hilco Redevelopment,                       Scrap Metal                US District Ct Northern                        Pending
               LLC                                                                          District of IL                                 On appeal
               19-CV-5173                                                                   United States Courthouse
                                                                                                                                           Concluded
                                                                                            219 South Dearborn Street
                                                                                            Chicago, IL 60604




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy


              Case 1:21-bk-00555-HWV                           Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                           Desc
                                                              Main Document    Page 36 of 47
 Debtor       Marine Technology Solutions, LLC                                                          Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.3.    Solis, et al. v. MCM                              Class Action -            US District Ct Northern                  Pending
               Management Corporation, et                        Liability for             District of IL                           On appeal
               al.                                               Ultrahazardous            United States Courthouse
                                                                                                                                    Concluded
               20-CV-02348                                       Activity,                 219 South Dearborn Street
                                                                 Negligence,               Chicago, IL 60604
                                                                 Negligent
                                                                 Infliction of
                                                                 Emotional
                                                                 Distress,
                                                                 Nuisance,
                                                                 Trespass, Assault
                                                                 & Battery, Medical
                                                                 Monitoring, Title
                                                                 VI

       7.4.    Ramirez-Mercado v. MCM                            Negligent                 Circuit Court of Cook                    Pending
               Management Corp, et al.                           Infliction of             County, Illinois                         On appeal
               2020-L-04286                                      Emotional                 50 West Washington Street,
                                                                                                                                    Concluded
                                                                 Distress,                 Room 1001
                                                                 Negligence,               Chicago, IL 60602
                                                                 Medical
                                                                 Monitoring

       7.5.    People of the State of Illinois                   Air Pollution             Circuit Court of Cook                    Pending
               ex rel. Kwame Raoul,                                                        County, Illinois                         On appeal
               Attorney General of the State                                               50 West Washington Street,
                                                                                                                                    Concluded
               of IL v. Hilco Redevelopment                                                Room 1001
               Partners, HRP Exchange 55                                                   Chicago, IL 60602
               LLC, MCM Management Corp.
               and Controlled Demolition
               20-CH-04076

       7.6.    Daniel Moreno v. Hilco                            Negligence,               Circuit Court of Cook                    Pending
               Redevelopment Partners,                           Nuisance,                 County, Illinois                         On appeal
               HRE Crawford LLC and HRP                          Trespass                  50 West Washington Street,
                                                                                                                                    Concluded
               Exchange 55 LLC                                                             Room 1001
               20-CH-04132                                                                 Chicago, IL 60602

       7.7.    Northern Divers USA v. HRP                        Foreclose                 Circuit Court of Cook                    Pending
               Exchange 55, LLC, PCCP                            Mechanics Lien            County, Illinois                         On appeal
               Credit IX Reit-Sub Holdco                         and Other Relief          50 West Washington Street,
                                                                                                                                    Concluded
               LLC, MCM Management Corp,                                                   Room 1001
               Marine Technology Solutions,                                                Chicago, IL 60602
               Unknown Owners, Non
               Record Claimants, Unknown
               Necessary Parties
               20-CH-04222

       7.8.    Estate of Reynaldo Grimaldo                       Wrongful Death            Circuit Court of Cook                    Pending
               v. MCM Management Corp, et                                                  County, Illinois                         On appeal
               al.                                                                         50 West Washington Street,
                                                                                                                                    Concluded
               20-L-00059                                                                  Room 1001
                                                                                           Chicago, IL 60602

       7.9.    Aramsco Inc. v. Marine                            Breach of Written         Snyder County, PA Court of               Pending
               Technology Solutions LLC                          Contract                  Common Pleas                             On appeal
               CV-310-2020                                                                 9 West Market Street
                                                                                                                                    Concluded
                                                                                           Middleburg, PA 17842



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


              Case 1:21-bk-00555-HWV                           Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                     Desc
                                                              Main Document    Page 37 of 47
 Debtor      Marine Technology Solutions, LLC                                                               Case number (if known)



               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.10 LaGrance Crane Services,                             Collection/Judgm             Circuit Court of Cook                       Pending
       .    Inc. v. Marine Technology                            ent Order                    County, Illinois                            On appeal
               Solutions, LLC                                                                 50 West Washington Street,
                                                                                                                                          Concluded
               2019-L-040666                                                                  Room 1001
                                                                                              Chicago, IL 60602

       7.11 Occupational Training &                              Motion for Default           Circuit Court of Cook                       Pending
       .    Supply, Inc. v. Marine                                                            County, Illinois                            On appeal
               Techonology Solutions LLC                                                      50 West Washington Street,
                                                                                                                                          Concluded
               2020-M1-104047                                                                 Room 1001
                                                                                              Chicago, IL 60602

       7.12 Service Sanitation Inc. v.                                                        Snyder County, PA Court of                  Pending
       .    Marine Technology Solutions                                                       Common Pleas                                On appeal
               LLC                                                                            9 West Market Street
                                                                                                                                          Concluded
               CV-440-2020                                                                    Middleburg, PA 17842

       7.13 Willie B. Cole v. Hilco                              Personal Injury              Circuit Court of Cook                       Pending
       .    Development, LLP, et al.                                                          County, Illinois                            On appeal
               2020-L-013823                                                                  50 West Washington Street,
                                                                                                                                          Concluded
                                                                                              Room 1001
                                                                                              Chicago, IL 60602


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                          Desc
                                                              Main Document    Page 38 of 47
 Debtor        Marine Technology Solutions, LLC                                                          Case number (if known)



          None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Kerstetter Law Office
                3948 Westbranch Highway
                Lewisburg, PA 17837                                  Attorney Fees                                                                  $10,000.00

                Email or website address
                brian@kerstetterlaw.com

                Who made the payment, if not debtor?




       11.2.    Rheam Law, PC
                533 North Derr Drive
                Lewisburg, PA 17837                                  Attorney Fees                                                                    $1,200.00

                Email or website address
                dan@rheamlaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    333 South Market Street, Suite B                                                                           6/1/2017-Present
                Selinsgrove, PA 17870

       14.2.    353 North Susquehanna Trail                                                                                6/1/2020-12/1/2020
                Selinsgrove, PA 17870




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                   Desc
                                                              Main Document    Page 39 of 47
 Debtor        Marine Technology Solutions, LLC                                                         Case number (if known)



                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.3.     30751 Route 3                                                                                             6/18/2020-9/30/2020
                 Felts Mills, NY 13638

       14.4.     3150-R Baltimore Blvd, Unit G                                                                             7/1/2020-11/30/2020
                 Finksburg, MD 21048

       14.5.     6383 Canoe Ripple Road                                                                                    9/1/2020-11/30/2020
                 Knox, PA 16232

       14.6.     3501 North Pulaski Highway                                                                                5/2018-1/2020
                 Chicago, IL 60623

       14.7.     1430 Sparrows Point Road                                                                                  6/2018-5/2019
                 Sparrows Point, MD 21219

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                     Desc
                                                              Main Document    Page 40 of 47
 Debtor      Marine Technology Solutions, LLC                                                           Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Central PA Self Storage                                       Clarence LaMora                      All contents of Selinsgrove,            No
       Market Street                                                 608 North Front Street               Knox & Felts Mills offices.             Yes
       Selinsgrove, PA 17870                                         Liverpool, PA 17045

       Liddicks Self Storage                                         Clarence LaMora                      All contents of Finksburg, MD           No
       1764 Old Trail Road                                           608 North Front Street               office and warehouse                    Yes
       Liverpool, PA 17045                                           Liverpool, PA 17045

       Anker Trucking, Inc.                                          Clarence LaMora                      Equipment from Chicago                  No
       19790 Burnham Avenue                                          608 North Front Street               projects                                Yes
       Chicago Heights, IL 60411                                     Liverpool, PA 17045

       Extra Space Storage                                           Clarence LaMora                      Equipment from Chicago                  No
       1301 South Harlem Avenue                                      608 North Front Street               projects                                Yes
       Berwyn, IL 60402                                              Liverpool, PA 17045



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                  Desc
                                                              Main Document    Page 41 of 47
 Debtor      Marine Technology Solutions, LLC                                                           Case number (if known)



       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address
       People of the State of Illinois ex rel.                       Circuit Court of Cook                Air Pollution                                    Pending
       Kwame Raoul, Attorney General of the                          County, Illinois                                                                      On appeal
       State of IL v. Hilco Redevelopment                            50 West Washington
                                                                                                                                                           Concluded
       Partners, HRP Exchange 55 LLC, MCM                            Street, Room 1001
       Management Corp. and Controlled                               Chicago, IL 60602
       Demolition
       20-CH-04076


23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Clarence LaMora
                    PO Box 422
                    Liverpool, PA 17045

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                            Desc
                                                              Main Document    Page 42 of 47
 Debtor      Marine Technology Solutions, LLC                                                           Case number (if known)




              None

       Name and address
       26d.1.       Chadler Solutions
                    100 Passaic Avenue, Suite 120
                    Fairfield, NJ 07004

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Daniel Osborne
       .                                                                                    9/1/2020                 $445,113.01 Cost Basis

                Name and address of the person who has possession of
                inventory records
                Clarence LaMora
                PO Box 422
                Liverpool, PA 17045


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Clarence LaMora                                PO Box 422                                          President                             100
                                                      Liverpool, PA 17045



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                    Desc
                                                              Main Document    Page 43 of 47
 Debtor      Marine Technology Solutions, LLC                                                           Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 19, 2021

 /s/ Clarence LaMora                                                    Clarence LaMora
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                                    Desc
                                                              Main Document    Page 44 of 47
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Middle District of Pennsylvania
 In re       Marine Technology Solutions, LLC                                                                 Case No.
                                                                                   Debtor(s)                  Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 19, 2021                                                               /s/ Brian L. Kerstetter, Esquire
     Date                                                                         Brian L. Kerstetter, Esquire
                                                                                  Signature of Attorney
                                                                                  Kerstetter Law Office
                                                                                  3948 Westbranch Highway
                                                                                  Lewisburg, PA 17837
                                                                                  (570) 524-6020 Fax: (570) 524-6050
                                                                                  brian@kerstetterlaw.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                              Desc
                                                              Main Document    Page 45 of 47
                                                               United States Bankruptcy Court
                                                                     Middle District of Pennsylvania
 In re      Marine Technology Solutions, LLC                                                           Case No.
                                                                                    Debtor(s)          Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 19, 2021                                              /s/ Clarence LaMora
                                                                         Clarence LaMora/President
                                                                         Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40                Desc
                                                              Main Document    Page 46 of 47
                                                               United States Bankruptcy Court
                                                                     Middle District of Pennsylvania
 In re      Marine Technology Solutions, LLC                                                               Case No.
                                                                                    Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Marine Technology Solutions, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 19, 2021                                                        /s/ Brian L. Kerstetter, Esquire
 Date                                                                  Brian L. Kerstetter, Esquire
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Marine Technology Solutions, LLC
                                                                       Kerstetter Law Office
                                                                       3948 Westbranch Highway
                                                                       Lewisburg, PA 17837
                                                                       (570) 524-6020 Fax:(570) 524-6050
                                                                       brian@kerstetterlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy


            Case 1:21-bk-00555-HWV                             Doc 1 Filed 03/19/21 Entered 03/19/21 15:36:40             Desc
                                                              Main Document    Page 47 of 47
